Detailed Action
This supplemental Office Action is to clarify the record with regards to foreign priority.

Examiner’s Note
Examiner reconsidered and concluded that the Bibliographic Data, mailed with Non-Final Rejection on 09/14/2021, as well as PTO-26 acknowledging foreign priority to 35 U.S.C. 119(a)-(d), is not proper. According to the Application Data Sheet, receipt date on 03/30/2020, the Acknowledgment is not made of a claim for foreign priority under 35 U. S. C. § 119(a)-(d) or (f) (Emphasis added).  This Office Action including a new Bibliographic Data sheet and corrected Notice of Allowability form clarifying this matter that claim for foreign priority was not made and therefore not acknowledge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CHAU LE/Primary Examiner, Art Unit 2493